Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “eg. A visitor center or an astronomy museum”. Recitation of “eg.”, which is another term for, “for example”, is found indefinite as applicant is claiming subject matter that could be a possible example instead of particularly pointing out that remote place is either a visitor center or an astronomy museum. Examiner finds limitation “eg. A visitor center or an astronomy museum” having no patentable weight since they are merely just an example of remote place, and not a distinct and particular feature in which applicant is attempting to claim. 
Claim 8 recites, “violet (400nm) confetti or similar material” and “red (665 nm) confetti or similar material”. It is unclear and ambiguous what applicant means by 


Claim Objections
Claims 2, 3, 4, 6, 8, 10 are objected to because of the following informalities:  
Claim 2 recites, “a Bluetooth sensor, a sensors for measuring loudness in a given space”. Please correct this to, ““a Bluetooth sensor, and a sensor
Claim 3 recites, “touch, gestures”. Please correct this to, “touch, and gestures”.
Claim 4 recites, “a heat blower, a confetti cannon”. Please correct this to, “a heat blower, and a confetti cannon”.
Claim 6 recites, “density in the exhibition room, loudness”. Please correct this to, “density in the exhibition room, and loudness”
Claim 8 recites, “(6), two heat blowers (11)” and “a single visitor, a sensors for…” please include “and” between. Also, please replace “nm” with “nanometer”.
Claim 10 recites, “(9) drops beneath a predefnied value”… please correct to “predefined”.  Also, claim 10 recites, “canons”. Please correct to “cannons”. Also, please correct “20s” to “20 seconds”

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 20160011733 A1) in view of Mase (US 20180025668 A1)


	In regards to claim 1, Mann teaches, A system for a multimodal educational display, comprising a wireless network of sensors and actuators connected to a control system, (See fig. 8-9, paragraph 97-100, exhibition environment (e.g. fig. 7) having engagement system 810. The collection 830, environment lenses 840, and beacon 860 can be implemented by interactive system 900. Interactive system 900 includes one or more application computing device(s) 902 configured to execute one or more applications providing an interactive experience to users (i.e. visitors of the exhibition environment 800).  The application computing device(s) 902 receive user input via a depth sensors, motion sensors. Also see paragraphs 115, 118-119, lenses 842 can include respective touch displays (e.g., a 1080p HD display having a 32-point optically-driven multi-touch overlay) and be respectively situated in front of a cluster of thematically, conceptually, or materially related works installed in the exhibition environment 800...audio for the lenses 842 can supported from overhead speakers that utilize extremely narrow audio beams to isolate audio to a 2 meter area, for example, anticipated to be a location of visitors during interaction with the lenses 842.  Also, as described later, specific lenses 842 of the environment lenses 840 can incorporate additional input devices such as motion capture devices, depth sensors, cameras, etc.)
wherein the 5control system is configured to gather information through said sensors, analyse data and control the multimodal display by providing action through said actuators based on measurable features of a group of people visiting the multimodal display, (See paragraphs 36, 100, 115, 118, 119, plurality of sensors can be implemented. Especially see paragraph 118, 3D capture device can detect aspects and characteristics of the visitor’s pose. Also paragraph 36 states, The portable visitor device is further configured to determine a location of the visitor within the exhibition environment such that the interactive media output is based on the location of the visitor. Also see paragraphs 73-74, The interactive user interface is provided to visitors 410 and 420 via the touch display 406.  Accordingly, the hub apparatus 300 can be a 
said actions being provided in a way that facilitates immediate understanding of an […specific topic] and establishes new mental bindings that 10stimulate the imagination.  (See paragraph 54, an engagement system provides a rich, interactive experience to visitors of an exhibition environment.  The engagement system facilitates education of visitors on various concepts, topics, techniques, etc., which are employable to engage and explore works within the exhibition environment.  The engagement system further facilitates propelling visitors, thus educated, into an entirety of the exhibition environment.  Such visitors, empowered with specific knowledge, develop greater engagement with the works of the environment, attach personal meaning to the works, create personalize experiences, and generally promote a greater appreciation of the works of the exhibition environment and the exhibition environment itself (i.e., the goals and purpose of the environment. Also see paragraphs 28, 115-128 many different examples of topics that one can learn from exhibition).
Mann does not specifically teach, user learning abstract concept from natural sciences from museum or exhibition. 
However, Mase further teaches this in at least paragraph 1, 91, 95, fig. 80-82, users learning about astronomy.


	In regards to claim 2, Mann-Mase teaches the system according to claim 1,
 wherein said sensors include any of the following: a sensor for measuring the mass density in a given space (i.e. density per m3) (7), a sensor for measuring the overall weight of the group of 15visitors in a given space (i.e. pressure per m2) (8), a sensor for measuring the position of a single visitor, a GPS sensor, a Bluetooth sensor, a sensors for measuring loudness in a given space (12).  (See Mann paragraph 60, Bluetooth sensor. Also see paragraph 118, sensor for measuring the position of a single visitor. Also see Mase paragraphs 209. 212, 408.)

	In regards to claim 3, Mann-Mase teaches the system according to claim 1,
 wherein said actuators are 20configured to use two or more of the following modes of communication: written language, spoken language, static images, moving images, music, non-verbal sound, smell, taste, touch, gestures. (See Mann paragraph 115-128, written language, images, etc. Also see Mase fig. 80-82 and associated paragraphs)

	In regards to claim 4, Mann-Mase teaches the system according to claim 1, wherein said actuators include any of the following: a sound system, a LED light source, a stroboscopic light source, a beam light source, a projector, a smoke machine, a heat blower, a confetti cannon. (See Mann paragraph 28, Accordingly, a work on display in an exhibition environment can be varied and include a portion of digital media (e.g., video, audio, etc.)…paragraph 115, audio for the lenses 842 can supported from overhead speakers that utilize extremely narrow audio beams to isolate audio to a 2 meter area. Also see Mase abstract, beam light source) 

	In regards to claim 5, Mann-Mase teaches the system according to claim 1,
wherein said sensors and actuators are located in a remote place, eg. a visitor center or an astronomy museum. (See Mann paragraph 28, list of museums. Also see Mase paragraphs 376, learning faculty in science museums.)

10 

In regards to claim 7, Mann-Mase teaches the system according to claim 1, having communication means 15configured for exchanging data between the control system and sensors and actuators of a first display and between the control system and sensors and actuators of a second display, wherein the control system is configured such that data obtained from the sensors of the first display influences the actuators of the second display. (See Mann paragraph 129, Beacon 860 of engagement system 810 can be implemented similar to interactive device 900 of FIG. 9.  However, according to an aspect, beacon 860 generally displays a looping program that includes dynamic and pre-rendered content in a non-interactive manner.  The loop of content can cycle continuously, restarting at the completion of each loop.  Within a particular loop, the displayed content can incorporate stages of pre-rendered video, staged including composites of pre-rendered and/or generatively drawn content, or stages of dynamic content pulled from other interactives in the exhibition environment 800 such as environment lenses 840. ) 

	In regards to claim 9, Mann-Mase teaches the system according to claim 1,
implemented in a Pop-up science center. (See Mann paragraph 28, listed exhibitions comprise science concept. Also see Mase paragraphs 376, learning faculty in science museums.)) 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 20160011733 A1) in view of Mase (US 20180025668 A1), and further in view of Chang et al. (US 20160327403 A1)


	In regards to claim 6, Mann-Mase teaches the system according to claim 1.
	Mann-Mase teaches, measurable features of the group of people visiting the multimodal display However does not specifically teach, include any of the following: the overall mass of the group, density in the exhibition room, loudness. 
	However Chang further teaches this in at least abstract and fig. 50.
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Mann-Mase to further comprise system taught by Chang because being able to determine density of the booth or exhibition provides many positive benefits including preventing congestion (paragraph 50).

Allowable Subject Matter
Claims 10-11 are allowed over prior art. 
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177